FILED
                                                                 Sep 07 2017, 7:39 am

                                                                      CLERK
                                                                  Indiana Supreme Court
                                                                     Court of Appeals
                                                                       and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Deborah Markisohn                                          Curtis T. Hill, Jr.
Marion County Public Defender Agency                       Attorney General of Indiana
Appellate Division
Indianapolis, Indiana                                      Eric P. Babbs
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Kevin Dowdy,                                               September 7, 2017
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           49A02-1612-CR-2679
        v.                                                 Appeal from the Marion Superior
                                                           Court
State of Indiana,                                          The Honorable John Christ,
Appellee-Plaintiff.                                        Commissioner
                                                           Trial Court Cause No.
                                                           49G14-1510-F6-37975



Brown, Judge.




Court of Appeals of Indiana | Opinion 49A02-1612-CR-2679 | September 7, 2017              Page 1 of 18
[1]   In this interlocutory appeal, Kevin Dowdy appeals the trial court’s order

      denying his motion to suppress evidence. He raises two issues which we

      consolidate and restate as whether the court erred in denying his motion to

      suppress. We affirm.


                                       Facts and Procedural History

[2]   On October 21, 2015, Indianapolis Metropolitan Police Officer Cameron

      Taylor was conducting traffic patrol and “just running license plates” while he

      was driving. Transcript Volume II at 8. He ran a license plate on a vehicle and

      the status for the registration plate “came up expired” on his mobile data

      terminal. Id. at 12. The return for information from the BMV included three or

      four pages, and Officer Taylor’s computer terminal screen showed that the issue

      date was October 21, 2014, and the expiration date was October 21, 2015. He

      activated his lights and initiated a traffic stop because of the expired

      registration.


[3]   Officer Taylor approached the vehicle and spoke to the occupants including

      Dowdy who was in the front passenger seat. Officer Taylor explained the

      reason for the stop, asked the driver for her driver’s license and the vehicle

      registration, and also asked Dowdy if he “wouldn’t mind giving [him] his

      identification.” Id. at 14. Officer Taylor received their identifications or wrote

      down their names and dates of birth, ran the occupants’ information, and

      discovered that there were warrants for Dowdy’s arrest. He conducted a search

      of Dowdy and discovered a “receipt with pills in it” in his pocket. Id. at 16.


      Court of Appeals of Indiana | Opinion 49A02-1612-CR-2679 | September 7, 2017   Page 2 of 18
[4]   On October 26, 2015, the State charged Dowdy with possession of a narcotic

      drug as a level 6 felony. On May 2, 2016, Dowdy filed a motion to suppress

      evidence and argued that the stop, detention, arrest, and seizure of the

      contraband was illegal.


[5]   On July 26, 2016, the court held a suppression hearing. Officer Taylor testified

      that the return for information from the BMV is four pages and that:


              [T]here’s a status that – it says status and then it will say active,
              inactive, suspended, or expired. I just look for that spot because
              I’m just – you know, I’m not trying to read every little detail
              about – I don’t care when the plate was issued. I don’t
              necessarily care when it was expired. I just look to see that it’s
              expired according to the BMV because that’s where I get my
              returns from.


      Id. at 10-11. When asked if at any point it came to his attention that the license

      plate’s expiration date was the same as the date of the actual traffic stop, he

      answered: “Somebody – I thought of it. I think it stood out to me obviously

      when I went to write the report.” Id. at 15. He also indicated that someone

      who has a warrant takes priority over an expired registration. On cross-

      examination, Officer Taylor testified that his computer terminal screen showed

      that the issue date was October 21, 2014, and the expiration date was October

      21, 2015. On redirect examination, he testified that the status for the vehicle

      registration was expired.


[6]   On September 15, 2016, the court held a hearing and denied Dowdy’s motion

      to suppress. The court stated:

      Court of Appeals of Indiana | Opinion 49A02-1612-CR-2679 | September 7, 2017    Page 3 of 18
        After reviewing the case law and the facts, I do find that the
        officer’s behavior was reasonable; that he did rely upon the
        computer transmission from the Bureau of Motor Vehicles that
        indicated that the license plate and registration . . . were expired.


        What I’m seeing – what my recollection that the officer relied on
        was not just the dates but the submission from the Bureau of
        Motor Vehicles that the license was, in fact – that the registration
        was, in fact, expired.


        I don’t know if was [sic] a mistake of law on his part, but I think
        that there’s a difficulty interpretation – of interpreting that law.


        I tried to find what the code would state as to the expiration date
        and when that would – when that would happen and when
        registrations would expire, and the only statute is the statute
        submitted by Defense that, you know, speaks to when the
        expiration date is on a Saturday, Sunday or holiday time when
        the license branches would be closed.


        I think it would require the officer to make some sort of legal
        interpretation. I don’t know that it’s automatically clear of what
        the expiration date would be based on that statute when it
        happened in this case on a Wednesday.


        I think the officer’s behavior was reasonable. I don’t think that it
        is inherently unreasonable. I don’t think it was a mistake of law
        or ignorance of the law. I think he relied reasonably upon the
        Bureau of Motor Vehicle’s communication that the license plates
        and registration were expired on that vehicle.


        Mr. Dowdy had a warrant for his arrest. And I think everything
        found thereafter flows from the warrant and the search once he’s



Court of Appeals of Indiana | Opinion 49A02-1612-CR-2679 | September 7, 2017    Page 4 of 18
              taken into custody on that warrant. So I find the officer’s
              behavior reasonable.


      Id. at 32-33. Dowdy now brings this interlocutory appeal.


                                                    Discussion

[7]   The issue is whether the trial court erred in denying Dowdy’s motion to

      suppress. The admission of evidence is entrusted to the trial court’s sound

      discretion. Robinson v. State, 5 N.E.3d 362, 365 (Ind. 2014). See also Kelly v.

      State, 997 N.E.2d 1045, 1050 (Ind. 2013) (addressing a denial of a motion to

      suppress and holding that the admission of evidence is a matter entrusted to the

      trial court’s sound discretion). “We review a trial court’s denial of a

      defendant’s motion to suppress deferentially, construing conflicting evidence in

      the light most favorable to the ruling, but we will also consider any substantial

      and uncontested evidence favorable to the defendant.” Robinson, 5 N.E.3d at

      365. “We defer to the trial court’s findings of fact unless they are clearly

      erroneous, and we will not reweigh the evidence.” Id. “When the trial court’s

      denial of a defendant’s motion to suppress concerns the constitutionality of a

      search or seizure, however, it presents a question of law, and we address that

      question de novo.” Id.


[8]   Dowdy argues that the registration was valid until midnight on October 21,

      2015, and that his rights under the Fourth Amendment of the United States

      Constitution and Article 1, Section 11 of the Indiana Constitution were

      violated.


      Court of Appeals of Indiana | Opinion 49A02-1612-CR-2679 | September 7, 2017   Page 5 of 18
       A. Fourth Amendment


[9]    The Fourth Amendment provides:

               The right of the people to be secure in their persons, houses,
               papers, and effects, against unreasonable searches and seizures,
               shall not be violated, and no Warrants shall issue, but upon
               probable cause, supported by Oath or affirmation, and
               particularly describing the place to be searched, and the persons
               or things to be seized.


       U.S. CONST. amend. IV.


[10]   A law enforcement officer must have reasonable suspicion of criminal conduct

       in order to justify a traffic stop, which is a “seizure” for purposes of the Fourth

       Amendment. Clarke v. State, 868 N.E.2d 1114, 1118 (Ind. 2007) (citing Terry v.

       Ohio, 392 U.S. 1, 88 S. Ct. 1868 (1968)). See also Sanders v. State, 989 N.E.2d
332, 335 (Ind. 2013) (“[A] traffic stop . . . is permissible where an officer has at

       least reasonable suspicion that a traffic law, or other law, has been violated.”),

       reh’g denied. We make reasonable-suspicion determinations by looking at the

       totality of the circumstances of each case to see whether the detaining officer

       has a particularized and objective basis for suspecting legal wrongdoing.

       Armfield v. State, 918 N.E.2d 316, 319 (Ind. 2009). In assessing the whole

       picture, we must examine the facts as known to the officer at the moment of the

       stop. Clark v. State, 994 N.E.2d 252, 264 (Ind. 2013). We review findings of

       reasonable suspicion de novo. Id. This is necessarily a fact-sensitive inquiry.

       Id.


       Court of Appeals of Indiana | Opinion 49A02-1612-CR-2679 | September 7, 2017   Page 6 of 18
[11]   Dowdy argues that the traffic stop violated the Fourth Amendment because

       Officer Taylor’s justification for the stop was a mistake of law. He contends

       that, where there is no vehicular violation, a stop is not constitutionally

       permissible, that Officer Taylor simply relied on the designation of expired that

       appeared as part of the BMV records check, and that he failed to fully examine

       the BMV record to learn the date the registration was issued and the date it

       expired.


[12]   The State asserts that it does not and that it need not take a position regarding

       whether a vehicle registration issued by the BMV remains valid until midnight

       following the expiration date. It argues that Officer Taylor’s on-the-spot

       evaluation was reasonable and that he could not have found the BMV return to

       be in error by a cursory review. It asserts that, before finding the BMV return to

       be incorrect, Officer Taylor would have had to notice a discrepancy between the

       status of expired and the math revealed by the issue and expiration dates and

       adopt the most-driver friendly resolution of a legal issue that, as Dowdy admits

       on appeal, has no clear answer in Indiana statutes. The State also contends that

       in any event the evidence found on Dowdy’s person is admissible because the

       pre-existing arrest warrants sufficiently attenuated any taint, citing Utah v.

       Strieff, 136 S. Ct. 2056, 2059 (2016).1




       1
         Because we decide that the stop was reasonable, we need not address the attenuation doctrine which can be
       applied under certain circumstances when an officer makes an unconstitutional investigative stop, learns
       during the stop that the suspect is subject to a valid arrest warrant, and proceeds to arrest the suspect and
       seize incriminating evidence during a search incident to that arrest. See Strieff, 136 S. Ct. at 2059-2064.

       Court of Appeals of Indiana | Opinion 49A02-1612-CR-2679 | September 7, 2017                     Page 7 of 18
[13]   The State cites to Heien v. North Carolina, in which the United States Supreme

       Court addressed whether a police officer’s mistake of law can give rise to the

       reasonable suspicion necessary to uphold a seizure under the Fourth

       Amendment. 135 S. Ct. 530, 534 (2014). In that case, a police officer initiated

       a traffic stop after observing only the left brake light illuminate when a vehicle

       braked. Id. Heien, a passenger of the stopped vehicle, consented to a search,

       and police discovered cocaine. Id. The State charged Heien with attempted

       trafficking of cocaine. Id. at 535. Heien moved to suppress the evidence seized

       from the car, contending that the stop and search violated the Fourth

       Amendment, and the trial court denied the motion. Id. Heien pled guilty but

       reserved the right to appeal the suppression decision. Id.


[14]   The relevant provision of the vehicle code in Heien provided that a car must be:


               equipped with a stop lamp on the rear of the vehicle. The stop
               lamp shall display a red or amber light visible from a distance of
               not less than 100 feet to the rear in normal sunlight, and shall be
               actuated upon application of the service (foot) brake. The stop
               lamp may be incorporated into a unit with one or more other rear
               lamps.


       Id. (quoting N.C. Gen. Stat. Ann. § 20-129(g) (2007)). The North Carolina

       Court of Appeals reversed and held that the initial stop was not valid because

       driving with only one working brake light was not actually a violation of North

       Carolina law. Id. (citing 214 N.C. App. 515, 714 S.E.2d 827 (2011)).


[15]   The State of North Carolina appealed, and the North Carolina Supreme Court

       reversed. Id. (citing 366 N.C. 271, 737 S.E.2d 351). Noting that the State had
       Court of Appeals of Indiana | Opinion 49A02-1612-CR-2679 | September 7, 2017   Page 8 of 18
       chosen not to seek review of the Court of Appeals’ interpretation of the vehicle

       code, the Court assumed for purposes of its decision that the faulty brake light

       was not a violation. Id. It concluded that, for several reasons, the police officer

       could have reasonably, even if mistakenly, read the vehicle code to require that

       both brake lights be in good working order, and noted that a nearby code

       provision required that all originally equipped rear lamps be functional. Id.

       (citing 366 N.C. at 282-283, 737 S.E.2d at 358-359).


[16]   The United States Supreme Court observed that the ultimate touchstone of the

       Fourth Amendment is reasonableness. Id. at 536. “To be reasonable is not to

       be perfect, and so the Fourth Amendment allows for some mistakes on the part

       of government officials, giving them ‘fair leeway for enforcing the law in the

       community’s protection.’” Id. (quoting Brinegar v. United States, 338 U.S. 160,

       176, 69 S. Ct. 1302 (1949)). The Court observed that searches and seizures

       based on mistakes of fact can be reasonable and held:

               But reasonable men make mistakes of law, too, and such
               mistakes are no less compatible with the concept of reasonable
               suspicion. Reasonable suspicion arises from the combination of
               an officer’s understanding of the facts and his understanding of
               the relevant law. The officer may be reasonably mistaken on
               either ground. Whether the facts turn out to be not what was
               thought, or the law turns out to be not what was thought, the
               result is the same: the facts are outside the scope of the law.
               There is no reason, under the text of the Fourth Amendment or
               our precedents, why this same result should be acceptable when
               reached by way of a reasonable mistake of fact, but not when
               reached by way of a similarly reasonable mistake of law.



       Court of Appeals of Indiana | Opinion 49A02-1612-CR-2679 | September 7, 2017   Page 9 of 18
Id. The Court also stated:


        Heien also contends that the reasons the Fourth Amendment
        allows some errors of fact do not extend to errors of law. Officers
        in the field must make factual assessments on the fly, Heien
        notes, and so deserve a margin of error. In Heien’s view, no such
        margin is appropriate for questions of law: The statute here either
        requires one working brake light or two, and the answer does not
        turn on anything “an officer might suddenly confront in the
        field.” Brief for Petitioner 21. But Heien’s point does not
        consider the reality that an officer may “suddenly confront” a
        situation in the field as to which the application of a statute is
        unclear—however clear it may later become. A law prohibiting
        “vehicles” in the park either covers Segways or not, see A. Scalia
        & B. Garner, Reading Law: The Interpretation of Legal Texts 36-
        38 (2012), but an officer will nevertheless have to make a quick
        decision on the law the first time one whizzes by.


        Contrary to the suggestion of Heien and amici, our decision does
        not discourage officers from learning the law. The Fourth
        Amendment tolerates only reasonable mistakes, and those
        mistakes—whether of fact or of law—must be objectively
        reasonable. We do not examine the subjective understanding of
        the particular officer involved. Cf. Whren v. United States, 517
U.S. 806, 813, 116 S. Ct. 1769, 135 L. Ed. 2d 89 (1996). And the
        inquiry is not as forgiving as the one employed in the distinct
        context of deciding whether an officer is entitled to qualified
        immunity for a constitutional or statutory violation. Thus, an
        officer can gain no Fourth Amendment advantage through a
        sloppy study of the laws he is duty-bound to enforce.


Id. at 539-540. In applying the test of whether the mistake of law was

reasonable to the facts, the Court stated:




Court of Appeals of Indiana | Opinion 49A02-1612-CR-2679 | September 7, 2017   Page 10 of 18
               Here we have little difficulty concluding that the officer’s error of
               law was reasonable. Although the North Carolina statute at
               issue refers to “a stop lamp,” suggesting the need for only a single
               working brake light, it also provides that “[t]he stop lamp may be
               incorporated into a unit with one or more other rear lamps.”
               N.C. Gen. Stat. Ann. § 20-129(g) (emphasis added). The use of
               “other” suggests to the everyday reader of English that a “stop
               lamp” is a type of “rear lamp.” And another subsection of the
               same provision requires that vehicles “have all originally
               equipped rear lamps or the equivalent in good working order,” §
               20-129(d), arguably indicating that if a vehicle has multiple “stop
               lamp[s],” all must be functional.


               The North Carolina Court of Appeals concluded that the “rear
               lamps” discussed in subsection (d) do not include brake lights,
               but, given the “other,” it would at least have been reasonable to
               think they did. Both the majority and the dissent in the North
               Carolina Supreme Court so concluded, and we agree. See 366
               N.C., at 282-283, 737 S.E.2d, at 358-359; id., at 283, 737 S.E.2d,
               at 359 (Hudson, J., dissenting) (calling the Court of Appeals’
               decision “surprising”). This “stop lamp” provision, moreover,
               had never been previously construed by North Carolina’s
               appellate courts. See id., at 283, 737 S.E.2d, at 359 (majority
               opinion). It was thus objectively reasonable for an officer in
               Sergeant Darisse’s position to think that Heien’s faulty right
               brake light was a violation of North Carolina law. And because
               the mistake of law was reasonable, there was reasonable
               suspicion justifying the stop.


       Id. at 540.


[17]   Dowdy states that there does not appear to be a single statute in the motor

       vehicle code which definitively controls the interpretation of when a vehicle’s

       registration expires and does not point to a case addressing when a registration

       Court of Appeals of Indiana | Opinion 49A02-1612-CR-2679 | September 7, 2017   Page 11 of 18
       expires. He points to Ind. Code § 9-18-2-50 and asserts that this statute

       indicates a vehicle’s registration remains valid until midnight on the last day of

       the term of registration. Ind. Code § 9-18-2-50 is titled “Expiration date of

       registration; closure of license branch” and provides:


                 If the date on which the registration of a vehicle expires is a day
                 on which all license branches located in the county in which the
                 vehicle is registered are closed, including:


                          (1) a Sunday; or


                          (2) a legal holiday listed in IC 1-1-9-1;


                 the registration expires at midnight on the date following the next
                 day on which a license branch located in the county in which the
                 vehicle is registered is open for business.[2]


[18]   Even assuming that Officer Taylor was ultimately mistaken in his belief that a

       violation occurred, the traffic stop was based upon a good faith, reasonable

       belief that a statutory infraction had occurred. No case has cited Ind. Code § 9-

       18-2-50. Officer Taylor testified that he was driving and running license plates,

       ran the plate, received three or four pages of information, and that the status for

       the registration came back as expired. He also testified that he looks to see if

       the registration is “expired according to the BMV because that’s where I get my

       returns from.” Transcript Volume II at 11. Under these circumstances, we




       2
           The day Officer Taylor stopped Dowdy, October 21, 2015, was a Wednesday.


       Court of Appeals of Indiana | Opinion 49A02-1612-CR-2679 | September 7, 2017   Page 12 of 18
conclude that the totality of the circumstances presented a particularized and

objective basis for a stop and that the stop was reasonable and did not violate

Dowdy’s rights under the Fourth Amendment.3 See Sanders, 989 N.E.2d at 336

(holding that the apparent infraction for which the defendant’s vehicle was

initially stopped did in fact exist at law, and although the officer was ultimately

mistaken in his belief that a violation occurred, the traffic stop was based upon

a good faith, reasonable belief that a statutory infraction had occurred and thus

the Court was unable to say that the traffic stop was not lawful); Croom v. State,

996 N.E.2d 436, 442 (Ind. Ct. App. 2013) (citing Sanders and concluding that an

officer was concerned that the defendant was breaking the law, reasonably

stopped the defendant in order to obtain more information, and that the

officer’s good-faith reasonable belief that a violation occurred was sufficient to

establish reasonable suspicion under the Fourth Amendment), reh’g denied,

trans. denied.4




3
  Dowdy cites Gunn v. State, 956 N.E.2d 136 (Ind. Ct. App. 2011), and asserts that Officer Taylor lacked
reasonable suspicion for the traffic stop because his belief that the registration was expired was a mistake of
law. In Gunn, an officer believed that turning left into a lane other than the lane in the right half of the
roadway closest to the center line was a traffic infraction, observed a vehicle make such a turn, and initiated a
traffic stop. 956 N.E.2d at 138. We examined Ind. Code § 9-21-8-21, which governs the manner in which to
make a turn at an intersection, and held that the statute does not specify which lane the driver must enter if
there is more than one lane for traffic in that direction and that the only requirement was that the driver must
enter a lane to the right of the center lane. Id. at 140. We held that “although an officer’s good faith belief
that a person has committed a violation will justify a traffic stop, an officer’s mistaken belief about what
constitutes a violation does not amount to good faith.” Id. Here, unlike in Gunn, the infraction for which
Officer Taylor initially stopped the vehicle does in fact exist in law.

4
 Upon discovering that Dowdy had warrants for his arrest, Officer Taylor conducted a search of his person.
Dowdy does not argue that the search that revealed the pills did not constitute a valid search incident to
arrest.

Court of Appeals of Indiana | Opinion 49A02-1612-CR-2679 | September 7, 2017                       Page 13 of 18
[19]   To the extent Dowdy argues that, even if the registration had expired, Officer

       Taylor exceeded his authority in detaining the individuals and running their

       identifications, we disagree. Ind. Code § 9-18-2-7 governs the registration of

       vehicles and provides that a person that operates a vehicle with an expired

       license plate commits a class C infraction.5 Ind. Code § 34-28-5-3 provides:


                  (a) Whenever a law enforcement officer believes in good faith
                  that a person has committed an infraction or ordinance violation,
                  the law enforcement officer may detain that person for a time
                  sufficient to:


                            (1) inform the person of the allegation;


                            (2) obtain the person’s:


                                     (A) name, address, and date of birth; or


                                     (B) driver’s license, if in the person’s possession; and


                            (3) allow the person to execute a notice to appear.




       5
           Specifically, Ind. Code § 9-18-2-7 provides in part:

                  (b) Except as provided in IC 9-18-12-2.5, a person that owns or operates a vehicle may
                  not operate or permit the operation of a vehicle that:

                           (1) is required to be registered under this chapter; and
                           (2) has expired license plates.
                                                             *****
                  (h) A person that operates or permits the operation of a motor vehicle in violation of subsection (b)
                  commits a Class C infraction.

       Court of Appeals of Indiana | Opinion 49A02-1612-CR-2679 | September 7, 2017                        Page 14 of 18
[20]   In Starr v. State, we addressed an officer’s interactions with a passenger of a

       vehicle following a traffic stop. 928 N.E.2d 876, 878 (Ind. Ct. App. 2010),

       trans. denied. Specifically, we addressed whether a vehicular passenger is subject

       to the same criminal penalties by refusing to identify himself when, unlike the

       driver of the vehicle, there was no reasonable suspicion that he had committed

       an infraction or violated an ordinance. We discussed Ind. Code § 34-28-5-3.5

       which provides:


               A person who knowingly or intentionally refuses to provide
               either the person’s:


                        (1) name, address, and date of birth; or


                        (2) driver’s license, if in the person’s possession;


               to a law enforcement officer who has stopped the person for an
               infraction or ordinance violation commits a Class C
               misdemeanor.


[21]   We held that “[t]here was no reasonable suspicion that he had committed an

       infraction or ordinance violation, giving rise to an obligation to identify himself

       upon threat of criminal prosecution,” and we reversed the conviction. Starr,

       928 N.E.2d 876 at 880. However, we also stated:


               Certainly, a police officer is free to request identification without
               implicating the Fourth Amendment. Hiibel v. Sixth Judicial Dist.
               Ct. of Nev., 542 U.S. 177, 185, 124 S. Ct. 2451, 159 L. Ed. 2d 292
               (2004). As such, we do not suggest that an officer is constrained
               to request only the driver’s identification during a traffic stop. In
               the vast majority of cases, a person will choose to comply when
       Court of Appeals of Indiana | Opinion 49A02-1612-CR-2679 | September 7, 2017   Page 15 of 18
               identification is requested. Nonetheless, as a general proposition,
               “[c]itizens are not required to interact with police officers.”
               Greeno v. State, 861 N.E.2d 1232, 1237 (Ind. Ct. App. 2007)
               (citing Illinois v. Wardlow, 528 U.S. 119, 120 S. Ct. 673, 145
L. Ed. 2d 570 (2000)).


       Id. at 879-880.


[22]   We conclude that Officer Taylor’s asking Dowdy if he “wouldn’t mind giving

       [him] his identification,” Transcript Volume II at 14, did not violate Dowdy’s

       rights under the Fourth Amendment. See Starr, 928 N.E.2d at 879-880; United

       States v. Muriel, 418 F.3d 720, 726 (7th Cir. 2005) (holding that passengers may

       be questioned without reasonable suspicion).


       B. Article 1, Section 11


[23]   Article 1, Section 11 of the Indiana Constitution provides:


               The right of the people to be secure in their persons, houses,
               papers, and effects, against unreasonable search or seizure, shall
               not be violated; and no warrant shall issue, but upon probable
               cause, supported by oath or affirmation, and particularly
               describing the place to be searched, and the person or thing to be
               seized.


[24]   Although its text mirrors the federal Fourth Amendment, we interpret Article 1,

       § 11 of our Indiana Constitution separately and independently. Robinson, 5
N.E.3d at 368. “When a defendant raises a Section 11 claim, the State must

       show the police conduct ‘was reasonable under the totality of the

       circumstances.’” Id. (quoting State v. Washington, 898 N.E.2d 1200, 1205-1206

       Court of Appeals of Indiana | Opinion 49A02-1612-CR-2679 | September 7, 2017   Page 16 of 18
       (Ind. 2008), reh’g denied). “The focus of the exclusionary rule under the Indiana

       Constitution is the reasonableness of police conduct.” Hardister v. State, 849
N.E.2d 563, 573 (Ind. 2006). “We consider three factors when evaluating

       reasonableness: ‘1) the degree of concern, suspicion, or knowledge that a

       violation has occurred, 2) the degree of intrusion the method of the search or

       seizure imposes on the citizen’s ordinary activities, and 3) the extent of law

       enforcement needs.’” Robinson, 5 N.E.3d at 368 (quoting Litchfield v. State, 824
N.E.2d 356, 361 (Ind. 2005)).


[25]   With respect to the degree of concern, suspicion, or knowledge that a violation

       has occurred, the BMV report listed the vehicle registration as expired and

       operating a vehicle with an expired registration is an infraction that exists. As

       for the degree of intrusion, we cannot say that Starr, which is relied upon by

       Dowdy and discussed above, warrants a finding that the degree of intrusion was

       high. The record reveals that Officer Taylor asked Dowdy if he “wouldn’t

       mind giving [him] his identification” and that Officer Taylor either received his

       identification or wrote down his name and date of birth. Transcript Volume II

       at 14. With respect to the extent of law enforcement needs, we observe that a

       police officer’s ability to search for outstanding warrants is important for

       officers to ensure the safety of the public. Further, upon discovering that

       Dowdy had warrants for his arrest, Officer Taylor conducted a search of

       Dowdy’s person. As noted, Dowdy does not argue that the search that revealed

       the pills did not constitute a valid search incident to arrest. Under the totality of

       the circumstances, we conclude that the stop and search was reasonable and did


       Court of Appeals of Indiana | Opinion 49A02-1612-CR-2679 | September 7, 2017   Page 17 of 18
       not violate Dowdy’s rights under Article 1, Section 11 of the Indiana

       Constitution.6 See Croom, 996 N.E.2d at 442-443 (observing that the lack of

       registration information made an officer suspicious that the defendant’s car was

       not validly registered, balancing the high degree of concern, suspicion, or

       knowledge that a violation occurred and the needs of law enforcement against

       the low degree of intrusion, and concluding that the officer had reasonable

       suspicion under Article 1, Section 11).


                                                       Conclusion

[26]   For the foregoing reasons, we affirm the denial of Dowdy’s motion to suppress.


[27]   Affirmed.


       May, J., and Pyle, J., concur.




       6
         Dowdy argues that, once Officer Taylor verified the registration was still valid, nothing in the record
       justified any further inquiry as the reason for the traffic stop no longer existed. The record reveals, that when
       asked if at any point it came to his attention that the license plate’s expiration date was the same as the date
       of the actual traffic stop, Officer Taylor answered: “Somebody – I thought of it. I think it stood out to me
       obviously when I went to write the report.” Transcript Volume II at 15. However, Dowdy does not point to
       the record to suggest that Officer Taylor determined that the registration was valid prior to requesting his
       identification or discovering that there were warrants for his arrest.

       Court of Appeals of Indiana | Opinion 49A02-1612-CR-2679 | September 7, 2017                       Page 18 of 18